            Case 1:20-cr-00068-DLH Document 373 Filed 08/27/20 Page 1 of 3
PS 8
(Rev. 2/2013)



                                 United States District Court
                                           For The
                                  District of North Dakota
                       Petition for Action on Conditions of Pretrial Release

            United States of America            )
                                                )
                      vs.                       )   Docket No.: 0868 1:20CR00068-6
                                                )
            Dajanique Nche Marshall             )

COMES NOW, BOBBY WISEMAN, PRETRIAL SERVICES OFFICER, presenting an official
report upon the conduct of defendant, Dajanique Nche Marshall who was placed under pretrial
release supervision by the Honorable Clare R. Hochhalter, Magistrate Judge, sitting in the Court
at, Bismarck on, August 3, 2020 under the following conditions:

     1. The defendant must not violate federal, state, tribal, or local law while on release.

     2. The defendant must cooperate in the collection of a DNA sample if the collection is
        authorized by 42 U.S.C. 14135a.

     3. The defendant must advise the Office of Probation and Pretrial Services and defense
        counsel in writing before making any change in address or telephone number.

     4. The defendant must appear in court as required and must surrender to serve any sentence
        imposed.

     5. The defendant must sign an Appearance Bond, if ordered.

          IT WAS FURTHER ORDERED that the release of the defendant be subject to the
          conditions set forth below:

     6. The defendant must report, as directed, to Pretrial Services.
     7. The defendant must continue or actively seek employment.
     8. The defendant must abide by the following restrictions on personal association, place of
        abode, or travel: travel restricted to state of Michigan and DND for court appearances.

     9. The defendant must not possess a firearm, destructive device, or other dangerous weapon.
     10. The defendant must not use or unlawfully possess a narcotic drug or other controlled
         substances defined in 21 U.S.C. 802, unless prescribed by a licensed medical practioner.
            Case 1:20-cr-00068-DLH Document 373 Filed 08/27/20 Page 2 of 3
PS 8
(Rev. 2/2013)
Marshall, Dajanique
0868 1:20CR00068


     11. The defendant must submit to any testing required by the pretrial services office or
         supervising officer to determine whether the defendant is using a prohibited substance.
         Testing may be used with random frequency and include urine testing, the wearing of a
         sweat patch, a remote alcohol testing system, and/or any form of prohibited substance
         screening or testing. The defendant must not obstruct or attempt to obstruct or tamper
         with the efficiency and accuracy of any prohibited substance screening or testing.

     12. The defendant must participate in a program of inpatient or outpatient substance abuse
         therapy and counseling if directed by the pretrial services office or supervising officer.

     13. The defendant must clear warrant within 90 days of release. Appear in the District of
         North Dakota as ordered by the Court.

     14. The defendant shall not knowingly or intentionally have any direct or indirect contact
         with any witnesses or co-defendants, except that counsel for the defendant, or counsel’s
         agent or authorized representative, may have such contact with such person as in
         necessary in the furtherance of the defendant’s legal defense.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE
AS FOLLOWS:

     1. Violation of Condition # 8: On August 27, 2020, the defendant boarded Delta Airline’s
        flight 1283, from Detroit to Minneapolis, for a connecting flight, to the final destination
        of LAX (California). The one-way ticket was purchased on this date by Jerrell Warren.
        Officer Monte, with the DEA Task Force, confirmed that the defendant boarded the flight
        and advised him that she was going on vacation to California for an unknown amount of
        time. The defendant did not have permission nor advise her supervising USPO of any
        travel plans to California or elsewhere. This is believed to be in violation of condition #8,
        as listed above.


PRAYING THAT THE COURT WILL ORDER: A warrant be issued for the arrest of Dajanique
Marshall Nche Marshall and a hearing be held to determine if she violated the condition of her
Pretrial Release.


                                                     I declare under penalty of perjury that the
                                                     foregoing is true and correct.

                                                     Respectfully,

                                                     /s/Bobby Wiseman                     08/27/2020
                                                     U.S. Pretrial Services Officer
                                                     Place: Bismarck, ND
            Case 1:20-cr-00068-DLH Document 373 Filed 08/27/20 Page 3 of 3
PS 8
(Rev. 2/2013)
Marshall, Dajanique
0868 1:20CR00068




                                    ORDER OF THE COURT


Considered and ordered this 27th day of, August, 2020 and ordered filed and made a part of the
record in the above case.
‫܆‬         Warrant to be issued
‫܆‬         Summons to be issued
‫܆‬         Notice of hearing to be filed
‫܆‬         Modification of the defendant’s conditions of release
‫܆‬         Other




                                               __________________________________________
                                               ____
                                                 __________
                                                        _______
                                                             _________________
                                                                           ___
                                                                            ____________
                                                                                     ___
                                                                                      ____
                                                                                         ____
                                                                                           ____
                                                                                           ____
                                                                                              ____
                                                                                               ______
                                                                                                   _ _______
                                                Clare R. Hochhal
                                                         Hochhalter
                                                                lte
                                                                 te r
                                                U.S. Magistrate Judge
